Exhibit 10.1
EMPLOYMENT AGREEMENT
THIS AGREEMENT (the “Agreement”) is hereby entered into as of the 24th day of
June, 2010 and is effective as of July 26, 2010 or such other date on or before
August 1, 2010 as may be mutually agreed by the parties (the “Effective Date”),
by and between Armstrong World Industries, Inc. (the “Company”) and Matthew Espe
(“Executive”) (each hereinafter referred to as a “party” and collectively as
“the parties”).
In consideration of the respective agreements of the parties contained herein,
it is agreed as follows:

1.   Term. The initial term of Executive’s employment under this Agreement shall
be for the period commencing on the Effective Date and ending, subject to
earlier termination as set forth in Section 6, on the third anniversary of the
Effective Date (such term, as may be hereafter extended, the “Employment Term”);
provided, however, that commencing with the third anniversary of the Effective
Date and on each anniversary thereof (each an “Anniversary Date”), the
Employment Term shall be automatically renewed for one (1) additional year
beyond the term otherwise established, unless one party provides written notice
to the other party, at least ninety (90) days in advance of an Anniversary Date,
of its intent not to renew the Employment Term for an additional one year
period.   2.   Employment. During the Employment Term:

  (a)   Executive shall (i) serve as the Chief Executive Officer of the Company,
with such authority, power, duties and responsibilities as are commensurate with
such position and as are customarily exercised by a person situated in a similar
executive capacity at a similar company, (ii) report directly to the Board of
Directors of the Company (the “Board”) and (iii) initially be appointed to serve
as a member of the Board and thereafter be nominated to serve on the Board.

  (b)   Executive shall devote his full-time business attention to the business
and affairs of the Company and he shall perform his duties faithfully and
efficiently subject to the directions of the Board. Executive may serve on civil
or charitable boards or committees as long as such service does not interfere
with the performance of his responsibilities hereunder and subject to the
Company’s code of conduct and other applicable policies as in effect from time
to time. Executive may manage personal and family investments and affairs,
participate in industry organizations and deliver lectures at educational
institutions, so long as such activities do not interfere with the performance
of Executive’s responsibilities hereunder. Executive may also continue to serve
as a member of the two outside corporate board set forth on Exhibit A, so long
as such activities do not interfere with the performance of Executive’s
responsibilities hereunder.

  (c)   Executive shall be subject to and shall abide by each of the Company’s
personnel policies applicable to other senior executives.

 

 



--------------------------------------------------------------------------------



 



3.   Annual Compensation.

  (a)   Base Salary. The Company agrees to pay or cause to be paid to Executive
during the Employment Term a base salary at the annual rate of $980,000 or such
increased amount as the Board may from time to time determine (hereinafter
referred to as the “Base Salary”); provided, however, that the Base Salary may
be reduced by no more than 10% in connection with an across-the-board salary
reduction by the Company similarly affecting all senior executives of the
Company. The Base Salary shall be payable in accordance with the Company’s
customary practices applicable to its executives. Such Base Salary shall be
reviewed at least annually by the Board or by the Management Development and
Compensation Committee of the Board (the “Committee”) pursuant to the Company’s
normal performance review policies for senior executives.

  (b)   Incentive Compensation. For each fiscal year of the Company ending
during the Employment Term, beginning with the 2010 fiscal year, Executive shall
be eligible to receive a target annual cash bonus of 100% of the Base Salary as
in effect on the final day of such fiscal year (such target bonus, as may
hereafter be increased, the “Target Bonus”) with the opportunity to receive a
maximum annual cash bonus of 200% of the Target Bonus, as approved by the
Committee in its sole discretion, if the Company and Executive achieve certain
performance targets set by the Committee. Such annual cash bonus (“Incentive
Compensation”) shall be paid in no event later than the 15th day of the third
month following the end of the taxable year (of the Company or Executive,
whichever is later) in which the performance targets have been achieved.
Notwithstanding the foregoing, Executive’s Incentive Compensation paid with
respect to the fiscal year ending December 31, 2010 will be equal to at least
the Target Bonus as prorated based on Executive’s actual full and partial months
of employment.

  (c)   Long-Term Incentive Opportunity. To the extent the Company determines to
award stock options, restricted stock units or other similar consideration to
management personnel based upon duration of employment, status as an officer of
the Company or achievement of performance targets, or any combination of the
foregoing, Executive shall be eligible to participate in such programs. For each
fiscal year during the Employment Term, beginning with the fiscal year
commencing on January 1, 2011, Executive shall be eligible to receive
equity-based compensation, subject to the terms and conditions set forth in the
applicable plan and agreements, and in all cases, as determined by the Committee
in its sole discretion, based on the performance of the Executive and/or the
Company.

 

2



--------------------------------------------------------------------------------



 



4.   Sign-On Compensation and Benefits.

  (a)   Replacement Restricted Cash Bonus. Executive shall be entitled to
receive a cash bonus of $3.452 million (the “Replacement Cash Bonus”) subject to
continued employment through November 1, 2010 (the “Vesting Date”). The
Replacement Cash Bonus shall be settled in cash within ten (10) business days of
the Vesting Date.

  (b)   Replacement Restricted Stock Unit Grant. On or as soon as practicable
following the Effective Date, the Company shall grant Executive a number of
restricted stock units (the “Replacement RSUs”) with a grant date value of
$1.1 million, calculated by dividing 1,100,000 by the fair market value of
Company common stock on the date of grant, as determined under the Company’s
2006 Long Term Incentive Plan. The terms and conditions of such Replacement RSUs
shall be as set forth in the form of Restricted Stock Unit Award Agreement
attached hereto as Exhibit B.

  (c)   Inducement Time-Vesting Stock Option Grant. On or as soon as practicable
following the Effective Date, the Company shall grant Executive stock options to
purchase a number of shares of Company stock (the “Inducement Stock Option”)
which have a grant date value of $3.5 million, determined using the
Black-Scholes valuation model consistent with FASB ASC Topic 718 and the
methodology used by the Company in connection with the preparation of its
financial statements. The Inducement Stock Option shall have a per share
exercise price equal to the fair market value of Company common stock on the
date of grant, as determined under the Company’s 2006 Long Term Incentive Plan,
and shall be subject to the terms and conditions set forth in the form of
Nonqualified Stock Option Agreement attached hereto as Exhibit C.

  (d)   Inducement Price-Vesting Restricted Stock Unit Grant. On or as soon as
practicable following the Effective Date, the Company shall grant Executive a
number of performance-based restricted stock units (the “Inducement RSUs”) with
a grant date value of $1.5 million, calculated by dividing 1,500,000 by the fair
market value of Company common stock on the date of grant, as determined under
the Company’s 2006 Long Term Incentive Plan. The terms and conditions of such
Inducement RSUs shall be as set forth in the form of Restricted Stock Unit Award
Agreement attached hereto as Exhibit D.

5.   Other Benefits.

  (a)   Employee Benefits. During the Employment Term, Executive shall be
entitled to participate in all employee benefit plans, practices and programs
maintained by the Company and made available to employees generally (other than
plans in effect on the date hereof that are closed to new participants), to the
extent Executive is eligible under the terms of such plans. Executive’s
participation in such plans, practices and programs shall be on the same basis
and terms as are applicable to employees of the Company generally.

 

3



--------------------------------------------------------------------------------



 



  (b)   Executive Benefits. During the Employment Term, Executive shall be
entitled to participate in such executive benefit plans now maintained or
hereafter established by the Company for the benefit of senior executives of the
Company generally, on the same basis and terms as are applicable to such senior
executives generally. No additional compensation provided under any of such
plans shall be deemed to modify or otherwise affect the terms of this Agreement
or any of Executive’s entitlements hereunder.

  (c)   Fringe Benefits and Perquisites. During the Employment Term, Executive
shall be entitled to such fringe benefits and perquisites as are generally made
available by the Company to all senior executives, on the same basis and terms
as are applicable to such senior executives generally.

  (d)   Business Expenses. Upon submission of proper invoices in accordance with
the Company’s policies, Executive shall be entitled to receive prompt
reimbursement of all reasonable out-of-pocket business, entertainment and travel
expenses incurred by Executive in connection with the performance of Executive’s
duties hereunder and otherwise incurred in accordance with the Company’s travel
and entertainment policy in effect from time to time. Such reimbursement shall
be made as soon as practicable and in no event later than the end of the
calendar year following the calendar year in which the expenses were incurred.

  (e)   Office and Facilities. During the Employment Term, Executive shall be
provided with an appropriate office at the Company’s headquarters, with such
secretarial and other support facilities as are commensurate with Executive’s
status with the Company and adequate for the performance of Executive’s duties
hereunder.

  (f)   Vacation and Sick Leave. Executive shall be entitled, without loss of
pay, to absent himself voluntarily from the performance of Executive’s
employment under this Agreement, pursuant to the following:

  (i)   Executive shall be entitled to annual vacation in accordance with the
vacation policies of the Company as in effect from time to time, which shall in
no event be less than five weeks per year; and

  (ii)   Executive shall be entitled to sick leave (without loss of pay) in
accordance with the Company’s policies as in effect from time to time.

6.   Termination. The Employment Term and Executive’s employment hereunder may
be terminated under the circumstances set forth below; provided, however, that
notwithstanding anything contained herein to the contrary, Executive shall not
have any duties or responsibilities to the Company after Executive’s termination
of employment during the Employment Term or upon expiration of the Employment
Term that would preclude Executive from having a “separation from service” from
the Company within the meaning of Section 409A of the Code, upon expiration of
the Employment Term.

 

4



--------------------------------------------------------------------------------



 



  (a)   Disability. The Company may terminate the Employment Term and
Executive’s employment hereunder, on written notice to Executive after having
reasonably established Executive’s Disability. For purposes of this Agreement,
Executive will be deemed to have a “Disability” if, as a result of the
Executive’s incapacity due to physical or mental illness, the Executive shall
have been absent from the full-time performance of the Executive’s duties with
the Company for a period of six (6) consecutive months, the Company shall have
given the Executive a Notice of Termination for Disability, and, within thirty
(30) days after such Notice of Termination is given, the Executive shall not
have returned to the full-time performance of the Executive’s duties. Executive
shall be entitled to the compensation and benefits provided for under this
Agreement for any period prior to Executive’s termination by reason of
Disability during which Executive is unable to work due to a physical or mental
infirmity in accordance with the Company’s policies for similarly-situated
executives.

  (b)   Death. Employment Term and Executive’s employment hereunder shall be
terminated as of the date of Executive’s death.

  (c)   Cause. The Company may terminate Employment Term and Executive’s
employment hereunder for “Cause” by providing a Notice of Termination (as
defined in Section 7 below) that notifies Executive of his termination for
Cause, effective as of the date of such notice. “Cause” shall mean, for purposes
of this Agreement: (a) the deliberate and continued failure to substantially
perform Executive’s duties and responsibilities under this Agreement; (b) the
criminal felony conviction of, or a plea of guilty or nolo contendere by,
Executive; (c) the material violation of Company policy; (d) the act of fraud or
dishonesty resulting or intended to result in personal enrichment at the expense
of the Company; (e) the gross misconduct in performance of duties that results
in material economic harm to the Company; or (f) the material breach of this
Agreement by Executive. Notwithstanding the foregoing, in order to establish
“Cause” for Executive’s termination for purposes of clauses (a) and (f) above,
the Company must deliver a written demand to Executive which specifically
identifies the conduct that may provide grounds for Cause, and the Executive
must have failed to cure such conduct within thirty (30) days after such demand.
Reference in this paragraph to the Company shall also include direct and
indirect subsidiaries of the Company.

  (d)   Without Cause. The Company may terminate the Employment Term and
Executive’s employment hereunder other than for Cause, Disability or death. The
Company shall deliver to Executive a Notice of Termination (as defined in
Section 7 below) prior to such termination other than for Cause, Disability or
death, which notice shall specify the termination date.

 

5



--------------------------------------------------------------------------------



 



  (e)   Good Reason. Executive may terminate the Employment Term and his
employment hereunder with the Company for Good Reason (as defined below) by
delivering to the Company a Notice of Termination not less than thirty (30) days
prior to such termination for Good Reason. The Company shall have the option of
terminating Executive’s duties and responsibilities prior to the expiration of
such thirty-day notice period. For purposes of this Agreement, “Good Reason”
means any of the following: (a) a material diminution in Executive’s duties,
title or position; (b) a reduction of ten percent (10%) or more by the Company
in the Executive’s Base Salary except for across-the-board salary reductions
similarly affecting all senior executive officers of the Company; or (c) a
material breach by the Company of its obligations under this Agreement. Good
Reason shall not exist unless Executive shall provide notice of the existence of
the Good Reason condition within ninety (90) days of the date Executive learns
of the condition. The Company shall have a period of thirty (30) days during
which it may remedy the condition, and in case of full remedy such condition
shall not be deemed to constitute Good Reason hereunder.

  (f)   Without Good Reason. Executive may voluntarily terminate the Employment
Term and Executive’s employment hereunder without Good Reason by delivering to
the Company a Notice of Termination not less than ninety (90) days prior to such
termination and the Company shall have the option of terminating Executive’s
duties and responsibilities prior to the expiration of such ninety-day notice
period.

7.   Notice of Termination. Any purported termination by the Company or by
Executive shall be communicated by written Notice of Termination to the other
party hereto. For purposes of this Agreement, a “Notice of Termination” shall
mean a notice that indicates a termination date, the specific termination
provision in this Agreement relied upon and sets forth in reasonable detail the
facts and circumstances claimed to provide a basis for termination of
Executive’s employment under the provision so indicated. For purposes of this
Agreement, no such purported termination of Executive’s employment hereunder
shall be effective without such Notice of Termination (unless waived by the
party entitled to receive such notice, in the manner described in
Section 15(h)).

8.   Compensation Upon Termination. Upon termination of Executive’s employment
during the Employment Term, Executive shall be entitled to the following
benefits:

  (a)   Termination by the Company for Cause or by Executive Without Good
Reason. If Executive’s employment is terminated by the Company for Cause or by
Executive without Good Reason, the Company shall provide Executive with the
following payments and benefits (collectively, the “Accrued Compensation”):

  (i)   any accrued and unpaid Base Salary;

  (ii)   any Incentive Compensation earned but unpaid in respect of any
completed fiscal year preceding the termination date;

  (iii)   reimbursement for any and all monies advanced or expenses incurred in
connection with Executive’s employment for reasonable and necessary expenses
incurred by Executive on behalf of the Company for the period ending on the
termination date;

  (iv)   any accrued and unpaid vacation pay;

 

6



--------------------------------------------------------------------------------



 



  (v)   any previous compensation that Executive has previously deferred
(including any interest earned or credited thereon), in accordance with the
terms and conditions of the applicable deferred compensation plans or
arrangements then in effect, to the extent vested as of Executive’s termination
date; and

  (vi)   any amount or benefit as provided under any plan, program, agreement or
corporate governance document of the Company or its affiliates that are
then-applicable (the “Company Arrangements”), in accordance with the terms
thereof.

  (b)   Termination by the Company for Disability. If Executive’s employment is
terminated by the Company for Disability, Executive shall be entitled to:

  (i)   the Accrued Compensation; and

  (ii)   accelerated vesting of the Replacement Cash Bonus which shall be paid
within ten (10) business days of the accelerated vesting date.

  (c)   Termination By Reason of Death. If Executive’s employment is terminated
by reason of Executive’s death, Executive shall be entitled to:

  (i)   the Accrued Compensation; and

  (ii)   accelerated vesting of the Replacement Cash Bonus which shall be paid
within ten (10) business days of the accelerated vesting date.

  (d)   Termination by the Company Other Than for Cause, Disability or Death, or
by Executive with Good Reason. If Executive’s employment with the Company shall
be terminated (x) by the Company other than for Cause, Disability or death, or
(y) by Executive with Good Reason, Executive shall be entitled to the following
payments and benefits; provided that, in the case of clauses (ii), (iii) and
(iv) below, Executive shall have executed and not revoked a release of claims in
substantially the form set forth in Exhibit E hereto:

  (i)   the Accrued Compensation;

  (ii)   an amount equal to the product of (A) the Incentive Compensation that
Executive would have been entitled to receive in respect of the fiscal year in
which Executive’s termination date occurs, had Executive continued in employment
until the end of such fiscal year, which amount shall be determined based on the
Company’s actual performance for such year relative to the Company performance
goals applicable to Executive (but without any exercise of negative discretion
with respect to Executive in excess of that applied either to senior executives
of the Company generally for the applicable performance period or in accordance
with the Company’s historical past practice), and (B) a fraction (x) the
numerator of which is the number of days in such fiscal year through termination
date and (y) the denominator of which is 365; such amount shall be payable in a
cash lump sum payment at the time such bonus or incentive awards are payable to
other participants (but no later than March 15 of the following calendar year);

 

7



--------------------------------------------------------------------------------



 



  (iii)   in lieu of any further Base Salary or other compensation or benefits
not described in clauses (i), (ii), (iv), or (v) for periods subsequent to the
termination date, an amount in cash, which amount shall be payable in a lump sum
payment within sixty (60) days following such termination, equal to two
(2) times Executive’s Base Salary; and

  (iv)   accelerated vesting of the Replacement Cash Bonus which shall be paid
within sixty (60) days following such termination; and

  (v)   the Company shall provide Executive and Executive’s dependents with
continued coverage under any health, medical, dental, vision or life insurance
program or policy in which Executive was eligible to participate as of the time
of Executive’s employment termination, for two (2) years following such
termination on terms no less favorable to Executive and Executive’s dependents
(including with respect to payment for the costs thereof) than those in effect
immediately prior to such termination, which coverage shall cease, on a
benefit-by benefit basis, once any coverage is made available to Executive by a
subsequent employer. COBRA continuation coverage shall run concurrently with
such two-year period. Anything herein to the contrary notwithstanding, the terms
of this Section 8(d)(v) shall be modified to the extent required to meet the
provisions of any federal law applicable to the healthcare plans and
arrangements of the Company, including to the extent required to maintain the
grandfathered status of such plans or arrangements under federal law. Any
failure to provide the coverage specified herein shall not in and of itself
constitute a breach of this Agreement, provided, however, that the Company shall
use its reasonable efforts to provide economically equivalent payments or
benefits to Executive to the extent possible without adverse effects on the
Company, to the extent permitted by law.

  (e)   Expiration of Employment Term After Notice of Non-Renewal by the
Company. If the Employment Term ends after the Company delivers a notice of
non-renewal (as described in Section 1), or upon expiration of Employment Term,
whether or not Executive terminates employment, Executive shall not be entitled
to severance benefits hereunder.

  (f)   No Mitigation. Executive shall not be required to mitigate the amount of
any payment provided for under this Agreement by seeking other employment or
otherwise and, except as provided in Sections 8(d)(v) above, no such payment
shall be offset or reduced by the amount of any compensation or benefits
provided to Executive in any subsequent employment.

 

8



--------------------------------------------------------------------------------



 



9.   Section 409A. Notwithstanding anything contained herein to the contrary, to
the extent required in order to avoid accelerated taxation and/or tax penalties
under Section 409A of the Code, (i) no amounts shall be paid to Executive under
Section 8 of this Agreement until Executive would be considered to have incurred
a separation from service from the Company within the meaning of Section 409A of
the Code, and (ii) amounts that would otherwise be payable and benefits that
would otherwise be provided pursuant to this Agreement during the six-month
period immediately following Executive’s separation from service shall instead
be paid on the first business day after the date that is six months following
Executive’s separation from service (or death, if earlier). Each amount to be
paid or benefit to be provided to Executive pursuant to this Agreement, which
constitutes deferred compensation subject to Section 409A, shall be construed as
a separate identified payment for purposes of Section 409A. To the extent
required to avoid an accelerated or additional tax under Section 409A, amounts
reimbursable to Executive under this Agreement shall be paid to Executive on or
before the last day of the year following the year in which the expense was
incurred and the amount of expenses eligible for reimbursement (and in-kind
benefits provided to Executive) during any one year may not effect amounts
reimbursable or provided in any subsequent year; provided, however, that with
respect to any reimbursements for any taxes which Executive would become
entitled to under the terms of this Agreement, the payment of such
reimbursements shall be made by the Company no later than the end of the
calendar year following the calendar year in which Executive remits the related
taxes.   10.   Records and Confidential Data.

  (a)   Executive acknowledges that in connection with the performance of
Executive’s duties during the Employment Term, the Company will make available
to Executive, or Executive will develop and have access to, certain Confidential
Information (as defined below) of the Company and its subsidiaries. Executive
acknowledges and agrees that any and all Confidential Information learned or
obtained by Executive during the course of Executive’s employment by the Company
or otherwise, whether developed by Executive alone or in conjunction with others
or otherwise, shall be and is the property of the Company and its subsidiaries.

  (b)   Executive shall keep confidential all Confidential Information, shall
not use Confidential Information in any manner that is detrimental to the
Company, shall not use Confidential Information other than in connection with
Executive’s discharge of Executive’s duties hereunder, and shall safeguard the
Company from unauthorized disclosure; provided, however, that Confidential
Information may be disclosed by Executive (i) to the Company and its affiliates,
or to any authorized agent or representative of any of them, (ii) in connection
with performing his duties hereunder, (iii) subject to Section 11(c), when
required to do so by law or by a court, governmental agency, legislative body,
arbitrator or other person with apparent jurisdiction to order him to divulge,
disclose or make accessible such information, provided that Executive notify the
Company prior to such disclosure, (iv) in the course of any proceeding under
Sections 12 or 13 of this Agreement or (v) in confidence to an attorney or other
professional advisor for the purpose of securing professional advice, so long as
such attorney or advisor is subject to confidentiality restrictions no less
restrictive than those applicable to Executive hereunder.

 

9



--------------------------------------------------------------------------------



 



  (c)   As soon as possible following the termination of Executive’s employment
hereunder, Executive shall return to the Company all written Confidential
Information that is in his possession or control and destroy all of his copies
of any analyses, compilations, studies or other documents containing or
reflecting any Confidential Information. Within five (5) business days of the
receipt of such request by Executive, Executive shall, upon written request of
the Company, deliver to the Company a document certifying that such written
Confidential Information has been returned or destroyed in accordance with this
Section 10(c).

  (d)   For the purposes of this Agreement, “Confidential Information” shall
mean all confidential and proprietary information of the Company and its
subsidiaries, including, without limitation,

  (i)   trade secrets concerning the business and affairs of the Company and its
subsidiaries, product specifications, data, know-how, formulae, compositions,
processes, non-public patent applications, designs, sketches, photographs,
graphs, drawings, samples, inventions and ideas, past, current, and planned
research and development, current and planned manufacturing or distribution
methods and processes, customer lists, current and anticipated customer
requirements, price lists, market studies, business plans, computer software and
programs (including object code and source code), computer software and database
technologies, systems, structures, and architectures (and related formulae,
compositions, processes, improvements, devices, know-how, inventions,
discoveries, concepts, ideas, designs, methods and information);

  (ii)   information concerning the business and affairs of the Company and its
subsidiaries (which includes unpublished financial statements, financial
projections and budgets, unpublished and projected sales, capital spending
budgets and plans, the names and backgrounds of key personnel, to the extent not
publicly known, personnel training and techniques and materials) however
documented; and

  (iii)   notes, analysis, compilations, studies, summaries, and other material
prepared by or for the Company or its subsidiaries containing or based, in whole
or in part, on any information included in the foregoing. For purposes of this
Agreement, the Confidential Information shall not include and Executive’s
obligations shall not extend to (i) information that is generally available to
the public, (ii) information obtained by Executive other than pursuant to or in
connection with this employment and (iii) information that is required to be
disclosed by law or legal process.

 

10



--------------------------------------------------------------------------------



 



11.   Covenant Not to Solicit, Not to Compete, Not to Disparage and to Cooperate
in Litigation.

  (a)   Covenant Not to Solicit. To protect the Confidential Information and
other trade secrets of the Company as well as the goodwill and competitive
business of the Company, Executive agrees, during the Employment Term and for a
period of twenty-four (24) months after Executive’s cessation of employment with
the Company, (i) not to solicit or participate in or assist in any way in the
solicitation of any employees of the Company (ii) not to solicit, influence or
attempt to influence any person who was a customer of the Company or its
affiliates during the period of Executive’s employment hereunder or solicit,
influence or attempt to influence potential customers who are or were identified
through leads developed during the course of employment with the Company, or
otherwise divert or attempt to divert any existing business of the Company and
its affiliates. For purposes of clause (i) of this covenant, “solicit” or
“solicitation” means directly or indirectly influencing or attempting to
influence employees of the Company to cease employment with the Company (except
in the course of Executive’s duties to the Company) or to become employed with
any other person, partnership, firm, corporation or other entity, provided, that
solicitation through general advertising not targeted at the Company’s employees
or the provision of references shall not constitute a breach of such
obligations. Executive agrees that the covenants contained in this Section 11(a)
are reasonable and desirable to protect the Confidential Information of the
Company.     (b)   Covenant Not to Compete.

  (i)   To protect the Confidential Information and other trade secrets of the
Company as well as the goodwill and competitive business of the Company,
Executive agrees, during the Employment Term and for a period of twenty-four
(24) months after Executive’s cessation of employment with the Company, that
Executive will not, except in the course of Executive’s employment hereunder,
directly or indirectly for the Executive or any third party, manage, operate,
control, or participate in the management, operation, or control of, be employed
by, associated with, or in any manner connected with, lend Executive’s name to,
or render services or advice to, any third party, or any business, whose
products compete (including as described below) with the material products of
the Company; provided, however, that Executive may in any event (x) own up to a
5% passive ownership interest in any public or private entity, and (y) be
employed by, or otherwise have material association with, any business whose
products compete with the material products of the Company so long as his
employment or association is solely with a separately managed and operated
division or affiliate of such business that does not compete with the Company.

 

11



--------------------------------------------------------------------------------



 



  (ii)   For purposes of this Section 11(b), any third party, or any business,
whose products compete includes any entity engaged in any business or activity
which is directly in competition with any services or products sold by, or any
business or activity engaged in by, the Company or any of its affiliates, or any
entity with which the Company has a product(s) licensing agreement at the end of
the Employment Term and any entity with which the Company is, at the time of
termination, negotiating, and eventually concludes within twelve (12) months of
the Employment Term, a product licensing or acquisition agreement.

  (c)   Cooperation in Any Investigations and Litigation. Executive agrees that
Executive will reasonably cooperate with the Company, and its counsel, in
connection with any investigation, inquiry, administrative proceeding or
litigation relating to any matter in which Executive becomes involved or of
which Executive has knowledge as a result of Executive’s service with the
Company by providing truthful information. The Company agrees to promptly
reimburse Executive for reasonable expenses (including attorneys fees and other
expenses of counsel) reasonably incurred by Executive, in connection with
Executive’s cooperation pursuant to this Section 11(c). Such reimbursements
shall be made as soon as practicable, and in no event later than the calendar
year following the year in which the expenses are incurred. Executive agrees
that, in the event Executive is subpoenaed by any person or entity (including,
but not limited to, any government agency) to give testimony (in a deposition,
court proceeding or otherwise) which in any way relates to Executive’s
employment by the Company, Executive will, to the extent not legally prohibited
from doing so, give prompt notice of such request to the General Counsel of the
Company so that the Company may contest the right of the requesting person or
entity to such disclosure before making such disclosure. Nothing in this
provision shall require Executive to violate Executive’s obligation to comply
with valid legal process.

  (d)   Nondisparagement. Executive covenants that during and following the
Employment Term, Executive will not disparage or encourage or induce others to
disparage the Company or its subsidiaries, together with all of their respective
past and present directors and officers, as well as their respective past and
present managers, officers, shareholders, partners, employees, agents,
attorneys, servants and customers and each of their predecessors, successors and
assigns (collectively, the “Company Entities and Persons”); provided that such
limitation shall extend to past and present managers, officers, shareholders,
partners, employees, agents, attorneys, servants and customers only in their
capacities as such or in respect of their relationship with the Company and its
subsidiaries. Nothing in this Agreement is intended to or shall prevent
Executive from providing, or limiting testimony in response to a valid subpoena,
court order, regulatory request or other judicial, administrative or legal
process or otherwise as required by law, or in arbitration under Section 13.

 

12



--------------------------------------------------------------------------------



 



  (e)   Blue Pencil. It is the intent and desire of Executive and the Company
that the provisions of this Section 11 be enforced to the fullest extent
permissible under the laws and public policies as applied in each jurisdiction
in which enforcement is sought. If any particular provision of this Section 11
shall be determined to be invalid or unenforceable, such covenant shall be
amended, without any action on the part of either party hereto, to delete
therefrom the portion so determined to be invalid or unenforceable, such
deletion to apply only with respect to the operation of such covenant in the
particular jurisdiction in which such adjudication is made.

  (f)   Survival. Executive’s obligations under this Section 11 shall survive
the termination of the Employment Term.

12.   Remedies for Breach of Obligations under Sections 10 or 11 hereof.
Executive acknowledges that the Company will suffer irreparable injury, not
readily susceptible of valuation in monetary damages, if Executive breaches
Executive’s obligations under Sections 10 or 11 hereof. Accordingly, Executive
agrees that the Company will be entitled, in addition to any other available
remedies, to obtain injunctive relief against any breach or prospective breach
by Executive of Executive’s obligations under Sections 10 or 11 hereof in any
Federal or state court sitting in the Commonwealth of Pennsylvania, or, at the
Company’s election, in any other state in which Executive maintains Executive’s
principal residence or Executive’s principal place of business. Executive hereby
submits to the non-exclusive jurisdiction of all those courts for the purposes
of any actions or proceedings instituted by the Company to obtain that
injunctive relief, and Executive agrees that process in any or all of those
actions or proceedings may be served by registered mail, addressed to the last
address provided by Executive to the Company, or in any other manner authorized
by law.

13.   Resolution of Disputes. Any claim or dispute arising out of or relating to
this Agreement, any other Company Arrangement, Executive’s employment with the
Company, or any termination thereof (collectively, “Covered Claims”) shall
(except to the extent otherwise provided in Section 12 with respect to certain
requests for injunctive relief) be resolved by binding confidential arbitration,
to be held in Philadelphia, Pennsylvania, in accordance with the rules for the
resolution of employment law disputes of the American Arbitration Association
and this Section 13. Judgment upon such award may be entered in any court having
jurisdiction thereof. Each party shall bear its (or his) own costs, including,
without limitation, the fees and expenses of its (or his) own attorney, and the
fees and expenses of the arbitrator shall be borne equally by each party.

 

13



--------------------------------------------------------------------------------



 



14.   Representations and Warranties.

  (a)   The Company represents and warrants that (i) it is fully authorized by
action of the Board of Directors of the Company (and of any other person or body
whose action is required) to enter into this Agreement and to perform its
obligations under it, (ii) the execution, delivery and performance of this
Agreement by it does not violate any applicable law, regulation, order, judgment
or decree or any agreement, arrangement, plan or corporate governance document
(x) to which it is a party or (y) by which it is bound, and (iii) upon the
execution and delivery of this Agreement by the parties, this Agreement shall be
its valid and binding obligation, enforceable against it in accordance with its
terms, except to the extent that enforceability may be limited by applicable
bankruptcy, insolvency or similar laws affecting the enforcement of creditors’
rights generally.

  (b)   Executive represents and warrants to the Company that Executive is not a
party to or otherwise bound by any agreement or arrangement (including, without
limitation, any license, covenant, or commitment of any nature), or subject to
any judgment, decree, or order of any court or administrative agency, that would
conflict with or will be in conflict with or in any way preclude, limit or
inhibit Executive’s ability to execute this Agreement or to carry out
Executive’s duties and responsibilities hereunder.

15.   Miscellaneous.

  (a)   Successors and Assigns.

  (i)   This Agreement shall be binding upon and shall inure to the benefit of
the Company, its successors and permitted assigns and the Company shall require
any successor or assign to expressly assume and agree to perform this Agreement
in the same manner and to the same extent that the Company would be required to
perform if no such succession or assignment had taken place. The Company may not
assign or delegate any rights or obligations hereunder except to a successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of the Company. The term
“the Company” as used herein shall include a corporation or other entity
acquiring all or substantially all the assets and business of the Company
(including this Agreement) whether by operation of law or otherwise.

  (ii)   Neither this Agreement nor any right or interest hereunder shall be
assignable or transferable by Executive, Executive’s beneficiaries or legal
representatives, except by will or by the laws of descent and distribution. This
Agreement shall inure to the benefit of and be enforceable by Executive’s legal
personal representatives.

 

14



--------------------------------------------------------------------------------



 



  (b)   Fees and Expenses. The Company shall pay reasonable and documented legal
fees and related expenses, up to a maximum amount of $25,000, incurred by
Executive in connection with the negotiation of this Agreement. Such
reimbursement shall be made as soon as practicable, but in no event later than
the end of the calendar year following the calendar year in which the expenses
were incurred.

  (c)   Indemnification. The Company shall indemnify Executive as provided in
Company’s by-laws and Certificate of Incorporation.

  (d)   Right to Counsel. Executive acknowledges that Executive has had the
opportunity to consult with legal counsel of Executive’s choice in connection
with the drafting, negotiation and execution of this Agreement and related
employment arrangements.

  (e)   Notice. For the purposes of this Agreement, notices and all other
communications provided for in the Agreement (including the Notice of
Termination) shall be in writing and shall be deemed to have been duly given
when personally delivered or sent by Certified mail, return receipt requested,
postage prepaid, addressed to the respective addresses last given by each party
to the other, provided that all notices to the Company shall be directed to the
attention of the General Counsel of the Company. All notices and communications
shall be deemed to have been received on the date of delivery thereof or on the
third business day after the mailing thereof, except that notice of change of
address shall be effective only upon receipt.

  (f)   Withholding. The Company shall be entitled to withhold the amount, if
any, of all taxes of any applicable jurisdiction required to be withheld by an
employer with respect to any amount paid to Executive hereunder. The Company, in
its sole and absolute discretion, shall make all determinations as to whether it
is obligated to withhold any taxes hereunder and the amount hereof.

  (g)   Modification. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by Executive and the Company. No waiver by either party hereto at any
time of any breach by the other party hereto of, or compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time. No agreement or representations,
oral or otherwise, express or implied, with respect to the subject matter hereof
have been made by either party which are not expressly set forth in this
Agreement.

  (h)   Effect of Other Law. Anything herein to the contrary notwithstanding,
the terms of this Agreement shall be modified to the extent required to meet the
provisions of any federal law applicable to the employment arrangements between
Executive and the Company. Any delay in providing benefits or payments, any
failure to provide a benefit or payment, or any repayment of compensation that
is required under the preceding sentence shall not in and of itself constitute a
breach of this Agreement, provided, however, that the Company shall provide
economically equivalent payments or benefits to Executive to the extent
permitted by law.

 

15



--------------------------------------------------------------------------------



 



  (i)   Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the Commonwealth of Pennsylvania
applicable to contracts executed in and to be performed entirely within such
Commonwealth, without giving effect to the conflict of law principles thereof.

  (j)   Inconsistencies. In the event of any inconsistency between any provision
of this Agreement and any provision of any employee handbook, personnel manual,
program, policy, or arrangement of the Company or its affiliates (including,
without limitation, any provisions relating to notice requirements and
post-employment restrictions), the provisions of this Agreement shall control,
unless the parties otherwise agree in a writing that expressly refers to the
provision of this Agreement whose control he is waiving.

  (k)   Beneficiaries/References. In the event of Executive’s death or a
judicial determination of his incompetence, references in this Agreement to
Executive shall be deemed, where appropriate, to refer to his beneficiary,
estate or other legal representative.

  (l)   Survivorship. Except as otherwise set forth in this Agreement, the
respective rights and obligations of the parties hereunder shall survive the
Employment Term and any termination of the Executive’s employment.

  (m)   Severability. The provisions of this Agreement shall be deemed severable
and the invalidity or unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof.

  (n)   Entire Agreement. This Agreement constitutes the entire agreement
between the parties hereto and supersedes all prior agreements, if any,
understandings and arrangements, oral or written, between the parties hereto
with respect to the subject matter hereof; provided, however, that this
Agreement shall not supercede the Change in Control Agreement between the
Company and the Executive dated as of the day and year first above written (the
“Change in Control Agreement”). Notwithstanding anything to the contrary
contained herein, no payments shall be made (nor benefits provided) under
Section 8 of this Agreement in the event that the Executive is entitled to
payments or benefits under the Change in Control Agreement.

  (o)   Counterparts. This Agreement may be executed in one or more
counterparts, each of which will be deemed to be an original copy of this
Agreement and all of which, when taken together, will be deemed to constitute
one and the same agreement.

 

16



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer and Executive has executed this Agreement as of the day
and year first above written.

            ARMSTRONG WORLD INDUSTRIES, INC.
      By:   /s/ Jeffrey D. Nickel       Name:   Jeffrey D. Nickel       
Title:   Senior VP, Secretary & General Counsel        MATTHEW ESPE
      /s/ Matthew Espe  

 

17



--------------------------------------------------------------------------------



 



EXHIBIT A
Current Board Memberships
Unisys Corporation
Graphic Packaging Holding Company

 

1



--------------------------------------------------------------------------------



 



     
(ARMSTRONG LOGO) [c02874c0287400.gif]
  ARMSTRONG WORLD INDUSTRIES, INC.
2500 COLUMBIA AVE., LANCASTER, PA 17603
P.O. BOX 3001, LANCASTER, PA 17604

www.armstrong.com

Exhibit B
(Replacement Restricted Stock Unit Award)
{   }, 2010         
Mr. Matthew Espe
Subject: Long-Term Incentive Plan Restricted Stock Unit Award
Dear Matthew:
This letter is to inform you that Armstrong’s Management Development and
Compensation Committee granted you the following long-term incentive equity
grant effective {   }, 2010:
{xxxxx} Restricted Stock Units
The award is subject to the terms of the 2006 Long-Term Incentive Plan and this
grant letter.
Restricted Period. The restrictions will lapse and the restricted stock units
will vest in three installments at one, two and three years following grant as
follows: {xxxx} shares on {   }, 2011; {xxx} shares on {   }, 2012; and {xxx}
shares on {   }, 2013. The restricted stock units will be paid in stock within
sixty (60) days of the applicable vesting date.
Taxes. The company will use share tax withholding to satisfy your tax
obligations unless you provide a payment to cover the taxes.
Employment Events. The following chart outlines the provisions which apply to
the grant for various employment events.

          Restricted Stock Unit Event   Provisions
Voluntary resignation
 
•    Forfeit unvested units
Termination for Cause (as defined in the Employment Agreement between you and
the Company dated June  _____, 2010 (the “Employment Agreement”))
 
•    Forfeit unvested units
Involuntary termination without Cause
 
•    Accelerated vesting
Voluntary termination for Good Reason
(as defined in Employment Agreement)
 
•    Accelerated vesting

 

1



--------------------------------------------------------------------------------



 



          Restricted Stock Unit Event   Provisions
Death
 
•    Accelerated vesting
Long-Term disability
 
•    Accelerated vesting
Change in Control
 
•    Accelerated vesting upon failure of continuing or successor entity to
assume or replace awards with new awards of equivalent value

•    Accelerated vesting of assumed or replaced award upon involuntary
termination without Cause (as defined in the Change in Control Agreement between
you and the Company dated June  _____, 2010 (the “Change in Control Agreement”))
or voluntary termination for Good Reason (as defined in the Change in Control
Agreement) within 24 months of a Change in Control

Dividends. If the company makes cash dividend payments during the restriction
period, the value of the dividends will accrue in a non-interest bearing
account. You will receive a cash payment for the accrued dividends at the end of
the restriction period. The payment would be adjusted proportionate to the
earned shares.
Please contact Eileen Beck (ext. 4050) if you have questions.
Sincerely,
Jeffrey D. Nickel
Senior Vice President, General Counsel & Secretary
Enclosure
    2006 Long-Term Incentive Plan

 

2



--------------------------------------------------------------------------------



 



     
(ARMSTRONG LOGO) [c02874c0287400.gif]
  ARMSTRONG WORLD INDUSTRIES, INC.
2500 COLUMBIA AVE., LANCASTER, PA 17603
P.O. BOX 3001, LANCASTER, PA 17604

www.armstrong.com

Exhibit C
(Inducement Stock Option Award)
{   }, 2010   
Mr. Matthew Espe
Subject: Long-Term Incentive Plan Nonqualified Stock Options
Dear Matthew:
This letter is to inform you that Armstrong’s Management Development and
Compensation Committee granted you the following long-term incentive equity
grant effective {   }, 2010:
{xxxxx} Stock Options
The award is subject to the terms of the 2006 Long-Term Incentive Plan and this
grant letter.
Stock Options
Each Stock Option entitles you to purchase one share of AWI common stock at an
exercise price equal to ${   }, the New York Stock Exchange closing price of AWI
stock on {Date of Grant}, 2010. You may pay the option exercise price in cash or
by delivering shares of AWI stock you have owned for at least six months.
The options are non-qualified and have a ten-year term starting {   }, 2010.
They will vest and become exercisable in three installments at one, two and
three years following the date of grant as follows: {xxxx} shares on {   },
2011; {xxx} shares on {   }, 2012; and {xxx} shares on {   }, 2013.

 

1



--------------------------------------------------------------------------------



 



Employment Events
The following chart outlines the provisions which apply to the grant for various
employment events.

      Event   Stock Option Provisions
Voluntary resignation
 
•    Forfeit vested and unvested options
Termination for Cause (as defined in the Employment Agreement between you and
the Company dated June  _____, 2010 (the “Employment Agreement”))
 
•    Forfeit vested and unvested options
Retirement
 
•    Forfeit unvested options

•    [ ] to exercise vested options (not to exceed original term)
Involuntary termination without Cause
 
•    Forfeit unvested options

•    3 years to exercise vested options (not to exceed original term)
Voluntary termination for Good
Reason (as defined in employment agreement)
 
•    Forfeit unvested options

•    3 years to exercise vested options (not to exceed original term)
Death
 
•    Accelerated vesting

•    3 years to exercise vested options (not to exceed original term)
Long-Term disability
 
•    Accelerated vesting

•    3 years to exercise vested options (not to exceed original term)
Change in Control
 
•    Accelerated vesting upon failure of continuing entity to assume or replace
awards with new awards of equivalent value

•    Accelerated vesting of, and 3 years to exercise, assumed or replaced award
upon involuntary termination without Cause (as defined in the Change in Control
Agreement between you and the Company dated June  _____, 2010 (the “Change in
Control Agreement”)) or voluntary termination for Good Reason (as defined in the
Change in Control Agreement) within 24 months of a Change in Control

Please contact Eileen Beck (ext. 4050) if you have questions.
Sincerely,
Jeffrey D. Nickel
Senior Vice President, General Counsel & Secretary
Enclosure
     2006 Long-Term Incentive Plan

 

2



--------------------------------------------------------------------------------



 



     
(ARMSTRONG LOGO) [c02874c0287400.gif]
  ARMSTRONG WORLD INDUSTRIES, INC.
2500 COLUMBIA AVE., LANCASTER, PA 17603
P.O. BOX 3001, LANCASTER, PA 17604

www.armstrong.com

Exhibit D
(Inducement RSU Award)
{   }, 2010   
Mr. Matthew Espe
Subject: Long-Term Incentive Plan Restricted Stock Unit Award
Dear Matthew:
This letter is to inform you that Armstrong’s Management Development and
Compensation Committee granted you the following long-term incentive equity
grant effective {   }, 2010:
{xxxxx} Restricted Stock Units
The award is subject to the terms of the 2006 Long-Term Incentive Plan and this
grant letter.
Restricted Period. The restrictions will lapse and the restricted stock units
will become fully vested if the targeted stock price as described below (“Stock
Price Target”) has been achieved as of the applicable vesting date (“Time
Vesting Date”) described below: (A) 50% of the restricted stock units will vest
on December 31, 2012 IF the Stock Price Target of $55.00 has been achieved;
(B) 50% of the restricted stock units will vest on December 31, 2013 IF the
Stock Price Target of $70.00 has been achieved; and (C) if the restricted stock
units do not vest in accordance with clause (A) and/or clause (B), the
restricted stock units will vest when the applicable Stock Price Target is
achieved, but only if they are achieved no later than December 31, 2014. To the
extent that, as of December 31, 2014, the applicable Stock Price Targets set
forth above have not been met, the restricted stock units shall be forfeited.
The company’s closing stock price must be equal to or above the Stock Price
Target for fifteen (15) trading days in a twenty (20) consecutive trading day
period at any time prior to the applicable Time Vesting Date (or by December 31,
2014) for awards to become vested.
The restricted stock units will be paid in stock within sixty (60) days of the
applicable vesting event.
The following chart outlines the vesting schedule:

          Stock Price Target   Time Vesting Date   # (%) of RSUs Vesting $55  
12/31/12   [   ] (50%) $70   12/31/13   [   ] (50%)

 

1



--------------------------------------------------------------------------------



 



Taxes. The company will use share tax withholding to satisfy your tax
obligations unless you provide a payment to cover the taxes.
Employment Events. The following chart outlines the provisions which apply to
the grant for various employment events.

          Restricted Stock Unit Event   Provisions
Voluntary resignation
 
•    Forfeit unvested units
Termination for Cause (as defined in the Employment Agreement between you and
the Company dated June  _____, 2010 (the “Employment Agreement”))
 
•    Forfeit unvested units
Involuntary termination without Cause
 
•    If Stock Price Targets have been achieved, vesting accelerates

•    If Stock Price Targets have not been achieved, forfeiture of unvested
awards
Voluntary termination for Good Reason (as defined in Employment Agreement)
 
•    If Stock Price Targets have been achieved, vesting accelerates

•    If Stock Price Targets have not been achieved, forfeiture of unvested
awards
Death
 
•    If Stock Price Targets have been achieved, vesting accelerates

•    If Stock Price Targets have not been achieved, pro-rata vesting
Long-Term disability
 
•    If Stock Price Targets have been achieved, vesting accelerates

•    If Stock Price Targets have not been achieved, pro-rata vesting

 

2



--------------------------------------------------------------------------------



 



          Restricted Stock Unit Event   Provisions
Change in Control
 
•    If Stock Price Targets have been achieved, accelerated vesting upon failure
of continuing entity to assume or replace awards with new awards of equivalent
value

•    If Stock Price Targets have been achieved and awards have been assumed or
replaced, accelerated vesting of awards upon involuntary termination without
Cause (as defined in the Change in Control Agreement between you and the Company
dated June  _____, 2010 (the “Change in Control Agreement”)) or voluntary
termination for Good Reason (as defined in the Change in Control Agreement)
within 24 months of a Change in Control

•    If Stock Price Targets have not been achieved, forfeiture of unvested
awards

Dividends. If the company makes cash dividend payments during the restriction
period, the value of the dividends will accrue in a non-interest bearing
account. You will receive a cash payment for the accrued dividends at the end of
the restriction period. The payment would be adjusted proportionate to the
earned shares.
Please contact Eileen Beck (ext. 4050) if you have questions.
Sincerely,
Jeffrey D. Nickel
Senior Vice President, General Counsel & Secretary
Enclosure
     2006 Long-Term Incentive Plan

 

3



--------------------------------------------------------------------------------



 



EXHIBIT E
FORM OF RELEASE AGREEMENT
THIS RELEASE AGREEMENT (the “Release”) is made as of this  _____  day of  _____,
 _____, by and between Matthew Espe (“Executive”) and Armstrong World
Industries, Inc. (the “Company”).

1.   FOR AND IN CONSIDERATION of the payments and benefits provided in the
Employment Agreement between Executive and the Company dated as of  _____ __,
2010, (the “Employment Agreement”), Executive, for himself or herself, his or
her successors and assigns, executors and administrators, now and forever hereby
releases and discharges the Company, together with all of its past and present
parents, subsidiaries, and affiliates, together with each of their officers,
directors, stockholders, partners, employees, agents, representatives and
attorneys, and each of their subsidiaries, affiliates, estates, predecessors,
successors, and assigns (hereinafter collectively referred to as the
“Releasees”) from any and all rights, claims, charges, actions, causes of
action, complaints, sums of money, suits, debts, covenants, contracts,
agreements, promises, obligations, damages, demands or liabilities of every kind
whatsoever, in law or in equity, whether known or unknown, suspected or
unsuspected, which Executive or Executive’s executors, administrators,
successors or assigns ever had, now has or may hereafter claim to have by reason
of any matter, cause or thing whatsoever; arising from the beginning of time up
to the date of the Release: (i) relating in any way to Executive’s employment
relationship with the Company or any of the Releasees, or the termination of
Executive’s employment relationship with the Company or any of the Releasees;
(ii) arising under or relating to the Employment Agreement; (iii) arising under
any federal, local or state statute or regulation, including, without
limitation, the Age Discrimination in Employment Act of 1967, as amended by the
Older Workers Benefit Protection Act, Title VII of the Civil Rights Act of 1964,
the Americans with Disabilities Act of 1990, the Employee Retirement Income
Security Act of 1974, and/or the applicable state law against discrimination,
each as amended; (iv) relating to wrongful employment termination or breach of
contract; or (v) arising under or relating to any policy, agreement,
understanding or promise, written or oral, formal or informal, between the
Company and any of the Releasees and Executive; provided, however, that
notwithstanding the foregoing, nothing contained in the Release shall in any way
diminish or impair: (i) the Executive’s ability to enforce the provisions of
Section 8(d)(v) of the Employment Agreement, (ii) any direct or indirect
holdings of equity in Armstrong World Industries, Inc. or any vested awards (or
awards which may vest) which Executive has under any equity, equity-based, stock
option or similar plan, agreement or program, which equity and awards shall be
subject to all the terms and conditions of such documents; (iii) any claims for
accrued and vested benefits under any of the Company’s employee retirement and
welfare benefit plans; and (iv) any rights or claims Executive may have that
cannot be waived under applicable law; (collectively, the “Excluded Claims”).
Executive further acknowledges and agrees that, except with respect to Excluded
Claims, the Company and the Releasees have fully satisfied any and all
obligations whatsoever owed to Executive arising out of Executive’s employment
with the Company or any of the Releasees, and that no further payments or
benefits are owed to Executive by the Company or any of the Releasees.

 

1



--------------------------------------------------------------------------------



 



2.   Executive understands and agrees that, except for the Excluded Claims,
Executive has knowingly relinquished, waived and forever released any and all
rights to any personal recovery in any action or proceeding that may be
commenced on Executive’s behalf arising out of the aforesaid employment
relationship or the termination thereof, including, without limitation, claims
for back pay, front pay, liquidated damages, compensatory damages, general
damages, special damages, punitive damages, exemplary damages, costs, expenses
and attorneys’ fees.

3.   Executive acknowledges and agrees that Executive has been advised to
consult with an attorney of Executive’s choosing prior to signing the Release.
Executive understands and agrees that Executive has the right and has been given
the opportunity to review the Release with an attorney of Executive’s choice
should Executive so desire. Executive also agrees that Executive has entered
into the Release freely and voluntarily. Executive further acknowledges and
agrees that Executive has had at least forty-five (45) calendar days to consider
the Release, although Executive may sign it sooner if Executive wishes. In
addition, once Executive has signed the Release, Executive shall have seven
(7) additional days from the date of execution to revoke Executive’s consent and
may do so by writing to: Armstrong World Industries, Inc., P.O. Box 3001,
Lancaster, Pennsylvania 17604, Attention: General Counsel. The Release shall not
be effective, and no payments shall be due under the Employment Agreement, until
the eighth (8th) day after Executive shall have executed the Release and
returned it to the Company, assuming that Executive had not revoked Executive’s
consent to the Release prior to such date.

4.   It is understood and agreed by Executive that the payment made to Executive
is not to be construed as an admission of any liability whatsoever on the part
of the Company or any of the other Releasees, by whom liability is expressly
denied.

5.   The Release is executed by Executive voluntarily and is not based upon any
representations or statements of any kind made by the Company or any of the
other Releasees as to the merits, legal liabilities or value of Executive’s
claims. Executive further acknowledges that Executive has had a full and
reasonable opportunity to consider the Release and that Executive has not been
pressured or in any way coerced into executing the Release.

6.   The exclusive venue for any disputes arising hereunder shall be the state
or federal courts located in the Commonwealth of Pennsylvania, and each of the
parties hereto irrevocably waives, to the fullest extent permitted by law, any
objection which it may now or hereafter have to the laying of the venue of any
such proceeding brought in such a court and any claim that any such proceeding
brought in such a court has been brought in an inconvenient forum. Each of the
parties hereto also agrees that any final and unappealable judgment against a
party hereto in connection with any action, suit or other proceeding may be
enforced in any court of competent jurisdiction, either within or outside of the
United States. A certified or exemplified copy of such award or judgment shall
be conclusive evidence of the fact and amount of such award or judgment.

 

2



--------------------------------------------------------------------------------



 



7.   The Release and the rights and obligations of the parties hereto shall be
governed and construed in accordance with the laws of the Commonwealth of
Pennsylvania. If any provision hereof is unenforceable or is held to be
unenforceable, such provision shall be fully severable, and this document and
its terms shall be construed and enforced as if such unenforceable provision had
never comprised a part hereof, the remaining provisions hereof shall remain in
full force and effect, and the court construing the provisions shall add as a
part hereof a provision as similar in terms and effect to such unenforceable
provision as may be enforceable, in lieu of the unenforceable provision.

8.   The Release shall inure to the benefit of and be binding upon the Company
and its successors and assigns.

IN WITNESS WHEREOF, Executive and the Company have executed the Release as of
the date and year first written above.

            ARMSTRONG WORLD INDUSTRIES, INC.
      By:           Name:           Title:           MATTHEW ESPE
           

 

3